      Case 4:21-cv-00059 Document 1 Filed on 01/07/21 in TXSD Page 1 of 15




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

 Sandra Smith,                                    §
                                    Plaintiff,    §
                                                  §                     CASE NO. 4:21-cv-00059
                                                  §
 v.                                               §
                                                  §
 Equifax Information Services, LLC; and           §
 DOES 1 through 100 inclusive,                    §
                                                  §
                                                  §
                                 Defendants.      §

        COMES NOW Plaintiff SANDRA SMITH (“Plaintiff”), an individual, based on
information and belief, to allege as follows:
                                        INTRODUCTION
        1.      This case arises under the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. §§
1681s-2(b), 1681e(b), 1681i(a)(2)(A), 1681i(a)(4), and 1681i(a)(5)(A). Plaintiff seeks redress for
the unlawful and deceptive practices committed by the Defendants in connection with their
inaccurate, misleading, or incomplete reporting of Plaintiff’s debt included in Plaintiff’s Chapter
7 bankruptcy.
        2.      Defendant Equifax Information Services, LLC (“Equifax”) is reporting a collection
account as open, unpaid, and without an account name or original creditor even though it was
included and discharged in Plaintiff’s bankruptcy.
        3.      The United States Congress has found the banking system is dependent upon fair
and accurate credit reporting. Inaccurate credit reports directly impair the efficiency of the banking
system and unfair credit reporting methods undermine the public confidence that is essential to the
continued functioning of the banking system.
        4.      A pervasive and fundamental misunderstanding presently thrives in the United
States regarding the long-term impact that filing a consumer bankruptcy has on the consumer’s
creditworthiness. Specifically, consumers tend to believe that since a bankruptcy can be reported
on their credit report for ten (10) years, their creditworthiness will be ruined for the same length
of time. This is not true.
//


 Page 1 of 15                           Plaintiff’s Complaint
        Case 4:21-cv-00059 Document 1 Filed on 01/07/21 in TXSD Page 2 of 15




         5.     The majority of consumer debtors file a consumer bankruptcy to raise their FICO
Score and remedy their poor creditworthiness.
         6.     In fact, it is possible for consumer debtors to obtain a 700 FICO Score as soon as
twelve (12) months from filing a consumer bankruptcy (Chapter 7 or Chapter 13).
         7.     Creditors and lending institutions are aware of the misconception that filing a
consumer bankruptcy destroys the consumer’s creditworthiness of ten (10) years; however, to
perpetrate this bankruptcy myth, creditors intentionally and routinely ignore industry standards for
accurately reporting bankruptcies, as well as the debts included in those bankruptcies, to keep
consumers’ credit scores low and their interest rates high.
         8.     Creditors know that deviating from recognized credit reporting standards will make
it difficult for consumers to raise their credit scores and improve their creditworthiness.
This was not the intent of Congress when it enacted the Fair Credit Reporting Act and the
Bankruptcy Abuse Prevention and Consumer Protection Act.
                                   JURISDICTION & VENUE
         9.     Plaintiff re-alleges and incorporates the allegations in each and every paragraph
above by reference as if fully stated herein.
         10.    This Court has jurisdiction under 28 U.S.C. §§ 1331, 1337, 1367, and 15 U.S.C. §
1681.
         11.    This venue is proper pursuant to 28 U.S.C. § 1391(b)(1).
         12.    Plaintiff alleges that, for purposes of establishing residency under 28 U.S.C. §
1391(b)(1), each of the named Defendants conducts sufficient business within the forum state and
this Court has personal jurisdiction over each Defendant under 28 U.S.C. §§ 1391(c)(2) and
1391(d).
                                  GENERAL ALLEGATIONS
         13.    Plaintiff alleges that Account 116081XXXX (the “Unnamed Account”) is reporting
on Plaintiff’s Equifax credit report without an Account Name or Original Creditor listed.
         14.    Plaintiff alleges that the Unnamed Account was included in Plaintiff’s Chapter 7
bankruptcy filing in that the debt occurred pre-petition and was subsequently discharged.
         15.    Plaintiff alleges that each and every Defendant is familiar with credit reporting
industry standards and subscribes thereto.
//



 Page 2 of 15                           Plaintiff’s Complaint
      Case 4:21-cv-00059 Document 1 Filed on 01/07/21 in TXSD Page 3 of 15




        16.     Plaintiff alleges that each and every Defendant understands that deviation from
credit reporting industry standards can, and often does, result in the denial of credit, higher interest
rates, and prompts a negative inference that would not be drawn if the data were reported in
accordance with the recognized industry standard.
        17.     Plaintiff alleges that all of Defendants’ actions alleged herein were committed
knowingly, intentionally, and in reckless disregard for credit reporting industry standards to
purposefully undermine Plaintiff’s ability to repair her FICO Score.
        18.     In the alternative, Plaintiff alleges that each and every Defendants’ actions were the
result of reckless policies and procedures that inevitably led to inaccurate, misleading, or
incomplete credit reporting.
                                   FACTUAL BACKGROUND
        19.     Plaintiff re-alleges and incorporates the allegations in each and every paragraph
above by reference as if fully stated herein.
A.      FICO, Inc.
        20.     FICO is a leading analytics software company with its principal headquarters in
San Jose, California. FICO has over 130 patents related to their analytics and decision management
technology and regularly uses mathematical algorithms to predict consumer behavior, including
credit risk.
        21.     The FICO Score has become the standard measure of consumer credit risk in the
United States and is used in ninety percent (90%) of lending decisions.
        22.     A FICO Score consists of a three-digit number summarizing a consumer’s credit
risk or likelihood to repay a loan. FICO periodically updates its scoring models resulting in
multiple FICO Score versions.
        23.     Base FICO Scores range from 300 to 850, while industry specific FICO Scores
range from 250-900. A higher FICO Score demonstrates lower credit risk or less likelihood of
default.
        24.     Different lenders use different versions of FICO Scores when evaluating a
consumer’s creditworthiness.
        25.     There are twenty-eight (28) FICO Scores that are commonly used by lenders.
        26.     A consumer’s FICO Score is calculated based solely on information in consumer
credit reports maintained at credit reporting agencies (“CRAs”).



 Page 3 of 15                            Plaintiff’s Complaint
      Case 4:21-cv-00059 Document 1 Filed on 01/07/21 in TXSD Page 4 of 15




       27.      The three largest CRAs are Experian Information Solutions, Inc. (“Experian”);
Equifax Information Services, LLC (“Equifax”); and TransUnion, LLC (“TransUnion”).
       28.      FICO does not control what information is provided on a consumer’s credit report.
Instead, the scoring models, or algorithms, are based on the premise that the information provided
by the CRAs is accurate and complies with credit reporting industry standards.
       29.      There are five (5) key factors that a FICO Score considers: (1) payment history; (2)
amount of debt; (3) length of credit history; (4) new credit; and (5) credit mix.
       30.      Each of the five (5) factors is weighted differently by FICO.
       31.      In other words, thirty-five percent (35%) of a consumer’s FICO Score relates to
payment history, thirty percent (30%) relates to the amount of debt, fifteen percent (15%) relates
to the length of credit history, ten percent (10%) relates to new credit, and the final ten percent
(10%) relates to a consumer’s credit mix, which is the different types of debts reported.
       32.      Payment history refers to whether a consumer has paid their bills in the past, on
time, late, or missed payments. The more severe, recent, or frequent the late payment information,
the greater the impact on a FICO Score. Public record items, such as bankruptcy, foreclosure,
judgments, and wage garnishments are also considered part of a consumer’s payment history.
       33.      Repeated derogatory payment history increases the recency and frequency
calculation; therefore, repeated negative items in the payment history is more sever and detrimental
to a FICO Score.
       34.      In factoring the severity of delinquent payments, a FICO Score considers how late
the payment continues to be, how much is owed, how recently this occurred, and how many
delinquent accounts exist.
       35.      Once a delinquent account has been remedied, the longer the account stays current
the more a consumer’s FICO Score should increase.
       36.      FICO Scores are entirely dependent upon information provided by data furnishers
(“DFs”), such as banks and other financial institutions, to CRAs.
       37.      The FICO scoring formula treats both Chapter 7 and Chapter 13 Bankruptcies
similarly in terms of their impact on one’s FICO Score. Specifically, both Chapters have the same
level of severity with respect to their FICO Score and FICO uses the filing date, under both
Chapters, to determine how long ago the bankruptcy took place.
//



 Page 4 of 15                           Plaintiff’s Complaint
      Case 4:21-cv-00059 Document 1 Filed on 01/07/21 in TXSD Page 5 of 15




B.     Metro 2
       38.      The Consumer Data Industry Association (“CDIA”) is an international trade
association representing the consumer credit, mortgage reporting, employment and tenant
screening, and collection services industries.
       39.      The credit reporting industry has adopted a standard electronic data reporting
format called the Metro 2 format. The Metro 2 format was developed by CDIA to universally
report debts in a particular manner that is understood to be the most accurate in reporting a debt.
In other word, the Metro 2 format was designed to allow reporting of the most accurate and
complete information on consumers’ credit history.
       40.      The CDIA’s Metro 2 format is the credit reporting industry standard for accurate
credit reporting. While CDIA’s Metro 2 format is intended to standardize credit reporting, this
standard is still subject to the FCRA’s requirement of maximum possible accuracy and
completeness.
       41.      The credit reporting industry at large depends upon the Metro 2 format and the
CDIA’s recommendations for reporting debt accurately.
       42.      The CDIA is the expert on accurate credit reporting. In support of this allegation,
Plaintiff avers the following:
       a.       The CDIA offers a FCRA certificate program for all CRAs.
       b.       The CDIA offers a FCRA awareness program for all CRAs.
       c.       The CDIA offers a FCRA certificate program for DFs.
       d.       The CDIA offers a FCRA awareness program for DFs.
       e.       The CDIA offers a Metro 2 learning system to provide detailed instructions on the
                use of Metro 2 format to ensure understanding of the reporting guidelines for each
                field of the Metro 2 format as well as the relationship between multiple fields.
       f.       The CDIA hosts workshops developed and authorized by Equifax, Experian,
                Innovis, and TransUnion.
       g.       The CDIA developed a credit reporting resource guide for accurately reporting
                credit.
       43.      The CDIA’s Metro 2 format is accepted by all CRAs.
       44.      The credit reporting accepted industry standards for reporting Metro 2 accurately
are found in the CDIA’s credit reporting resource guide (“CRRG”).



 Page 5 of 15                           Plaintiff’s Complaint
      Case 4:21-cv-00059 Document 1 Filed on 01/07/21 in TXSD Page 6 of 15




       45.       The CRRG outlines the industry standards for most accurately reporting debts using
Metro 2 format.
       46.       The CRRG is not readily available to the public. It can be purchased for $229.45.
       47.       Even if a buyer is ready, willing, and able to pay for the CRRG, the CDIA will not
grant access to the guide unless the buyer represents an organization included in the Metro 2
Access Policy.
       48.       When FICO calculates credit scores, the algorithms use Metro 2 information based
on industry standards established by the CDIA.
       49.       The algorithms used by FICO in determining a consumer’s credit score are
premised on the Metro 2 data received comporting with the CDIA’s recommendations for accurate
credit reporting.
       50.       If the Metro 2 data received by FICO deviates from industry standards, an
inaccurate or incorrect FICO Score results. If the resulting FICO Score is lower, a consumer will
be considered a higher credit risk resulting in less favorable lending terms.
C.     e-OSCAR
       51.       e-OSCAR is the web-based, Metro 2 compliant system developed by Experian,
Equifax, TransUnion, and Innovis that enables DFs and CRAs to create and respond to consumer
credit disputes.
       52.       When a consumer sends a dispute letter to a CRA, the CRA then sends an automated
credit dispute verification (“ACDV”) via e-OSCAR to the appropriate DF.
       53.       The ACDV contains within it Metro 2 codes next to certain data fields associated
with a credit file e.g., “Account Type” “07” (07 in Metro 2 refers to a Charge Account).
D.     Bankruptcy Credit Reporting Industry Standards & Consumer Information
       Indicator
       54.       When a consumer files bankruptcy, certain credit reporting industry standards exist.
       55.       Certain Metro 2 data is regularly expected and calculated by FICO when
determining a consumer’s creditworthiness.
       56.       The Consumer Information Indicator (“CII”) is a critical field in the Metro 2 format
that indicates a special condition that applies to a specific consumer.
       57.       Under Metro 2, the CII must be reported on only the consumer to whom the
information applies.



 Page 6 of 15                            Plaintiff’s Complaint
      Case 4:21-cv-00059 Document 1 Filed on 01/07/21 in TXSD Page 7 of 15




        58.     It is the credit reporting industry standard to report a very specific CII upon the
filing of a consumer bankruptcy.
        59.     In the consumer bankruptcy context, CII Metro 2 Code “A” denotes that a petition
for Chapter 7 has been filed and is active, but no discharge has been entered.
        60.     CII Metro 2 Code “D” indicates that a Chapter 13 petition has been filed and is
active, but no discharge has been entered. This is usually translated on a consumer credit report as
“Wage Earner Plan” or “WEP” in the “Account Status” portion of a tradeline. Such reporting alerts
any potential lender that the account is no longer in a collectable status and is being handled by a
Chapter 13 trustee.
        61.     The CII Metro 2 Code “Z” indicates that a bankruptcy petition has been filed, but
the chapter is undesignated/unknown.
        62.     The CII Metro 2 Code “E” denotes that a Chapter 7 bankruptcy has been
discharged.
        63.     The CII Metro 2 Code “H” denotes that a Chapter 13 bankruptcy has been
discharged. In addition, post discharged balances and past due balances should be updated to
reflect zero (0) balances. The payment history should also not reflect missed payments moving
forward.
        64.     The CII field is a critical field for consumers as it directly relates and impacts a
consumer’s creditworthiness.
        65.     The lack of a CII reported makes it appear that a consumer has not addressed
outstanding debt obligations through the bankruptcy process.
        66.     Furthermore, the lack of a CII reported suggests that creditors are free to collect
against a consumer as an individual, or that no stay exists to prevent in personam collection
activity.
        67.     Failure to report the correct CII indicator will prompt those making credit decisions
to draw a more negative inference than if the appropriate CII indicator were reported.
        68.     The FRCA permits a bankruptcy to be reported for ten (10) years from the date the
bankruptcy was filed.
        69.     A consumer’s FICO Score is directly related to the date on which a petition is filed
and acknowledged.
//



 Page 7 of 15                           Plaintiff’s Complaint
        Case 4:21-cv-00059 Document 1 Filed on 01/07/21 in TXSD Page 8 of 15




         70.      The bankruptcy’s impact on a consumer’s FICO Score lessens with the passage of
time.
         71.      Accordingly, the failure to reference the bankruptcy filing (CII field) and/or the
correct petition date results in a lower FICO Score, which in turn causes credit decision makers to
draw a more negative inference regarding a consumer’s creditworthiness.
E.       Plaintiff’s Debt was Discharged Pursuant to her Bankruptcy
         72.      Plaintiff filed a voluntary petition for Chapter 7 bankruptcy on October 4, 2016 in
order to repair her creditworthiness and FICO Score.
         73.      The Chapter 7 Trustee’s Report of No Distribution was entered on November 23,
2016.
         74.      Plaintiff’s bankruptcy was discharged on January 25, 2017.
F.       Plaintiff’s Credit Report Contains Inaccurate Adverse Tradelines, which Plaintiff
         Disputed to no Avail
         75.      On October 5, 2020, Plaintiff ordered a three-bureau credit report from Experian to
ensure proper reporting by Plaintiff’s creditors (the “October 5 Credit Reports”).
         76.      Plaintiff noticed adverse tradelines in her October 5 Credit Reports, reporting
inaccurate, misleading, or incomplete information that did not comply with credit reporting
industry standards.
         77.      Plaintiff then disputed the inaccurate tradelines via certified mail to Equifax on or
about October 26, 2020 (the “Dispute Letter”).
         78.      Plaintiff’s Dispute Letter specifically put Equifax on notice that Plaintiff filed for
bankruptcy, received a bankruptcy discharge, and that the Unnamed Account should be updated
post discharge.
         79.      Plaintiff’s Dispute Letter also detailed what was perceived to be problematic about
the account, addressing each tradeline individually.
         80.      Plaintiff requested that any derogatory reporting be updated to ensure accuracy and
completeness of the accounts as required by the FCRA.
         81.      Plaintiff is informed and believes that Equifax received Plaintiff’s Dispute Letter
and, in response, sent Plaintiff’s dispute to the data furnisher of the Unnamed Account via an
ACDV through e-OSCAR.
//



 Page 8 of 15                              Plaintiff’s Complaint
      Case 4:21-cv-00059 Document 1 Filed on 01/07/21 in TXSD Page 9 of 15




       82.      On December 2, 2020, Plaintiff ordered a second three-bureau credit report from
Experian to determine if her account was updated.
       a.       Inaccuracy – Unnamed Account
       83.      Despite actual knowledge, Equifax continued to report Plaintiff’s account,
beginning in 116081XXXX, with a current payment status of “Unpaid” and without an Account
Name or Original Creditor name. This is inaccurate as this account was included and discharged
in Plaintiff’s bankruptcy, and reporting accounts without an Account Name or Original Creditor
is wholly incomplete and therefore a violation of the FCRA.
       84.      Plaintiff alleges that Equifax did not investigate whether Plaintiff filed for
bankruptcy.
       85.      Equifax did not update the tradelines of the Unnamed Account to reflect that
Plaintiff obtained a discharge in bankruptcy.
       86.      Equifax did not update the tradelines on the Unnamed Account to reflect the
Account Name or Original Creditor.
       87.      Equifax was provided notice that Plaintiff was disputing the inaccurate and
misleading information, but Equifax failed to conduct a reasonable investigation of the information
as required by the Fair Credit Reporting Act.
       88.      Based on Plaintiff’s dispute, Equifax should have known that Plaintiff received a
discharge in her bankruptcy proceedings and that the Unnamed Account is not currently unpaid.
       89.      The most basic investigation would include a simple review of well-established
credit reporting industry standards on how to report a bankruptcy and an account with the account
name and original creditor (in the case of a collections account).
       90.      Plaintiff alleges that Equifax did not review well-established industry standards for
credit reporting.
       91.      If Equifax reviewed such standards, Equifax would have seen that its reporting was
not in compliance and was therefore inaccurate or incomplete.
       92.      By continuing to report the Unnamed Account with a current payment status of
“Unpaid”, it incorrectly appears to third parties viewing Plaintiff’s credit report that the account
was not discharged in Plaintiff’s bankruptcy. Further, by continuing to report the Unnamed
Account without an Account Name or Original Creditor, Plaintiff is unable to identify who else, if
anyone, may be responsible for these inaccurate tradelines.



 Page 9 of 15                           Plaintiff’s Complaint
     Case 4:21-cv-00059 Document 1 Filed on 01/07/21 in TXSD Page 10 of 15




       93.       Equifax’s lack of investigation is unreasonable.
G.     Damages
       94.       Plaintiff pulled the credit reports at issue at a cost for access to the report, after the
dispute process, specifically for the sole purpose of verifying that the inaccuracies were fixed.
       95.       As a result of the incorrect reporting, Plaintiff has also suffered emotional harm and
excessive stress resulting in doubt as to the effectiveness of the Bankruptcy Code and the power
of this Court to preserve and perpetuate a fresh start as intended by Congress.
       96.       As payment history (including payment status) makes up thirty-five percent (35%)
of a consumer’s FICO Score, and as most lenders approve or deny credit based on a consumer’s
credit score (as opposed to pouring through each tradeline of every account listed to obtain
context), the incorrect payment status reported by Defendants is effectively lowering Plaintiff’s
credit score, which adversely affects Plaintiff’s ability to obtain credit.
       97.       Plaintiff has been denied credit and is unable to rebuild her credit based on the
inaccurate reporting by Defendants.
       98.       Defendant’s actions, as alleged herein, are in direct violation of the Fair Credit
Reporting Act, 15 U.S.C. § 1681.
                                    FIRST CAUSE OF ACTION
                  (Violation of Fair Credit Reporting Act 15 U.S.C. § 1681e(b))
                                (Against Defendants and Does 1-100)
       99.       Plaintiff re-alleges and incorporates the allegations in each and every paragraph
above by reference as if fully stated herein.
A.     Equifax Failed to Assure Credit Reporting Accuracy
       100.      Equifax violated 15 U.S.C. § 1681e(b) by failing to establish and/or follow
reasonable procedures to assure maximum possible accuracy in the preparation of Plaintiff’s credit
reports and the credit files it published and maintained concerning Plaintiff.
       101.      Had Equifax maintained reasonable procedures to assure maximum accuracy, it
would have never reported the Unnamed Account as described herein.
       102.      Equifax knew, or should have known, (1) that the Unnamed Account was included
and discharged in bankruptcy; (2) that the Unnamed Account should not have been reported with
a current payment status tradeline of “Unpaid” on account of the Chapter 7 discharge; and (3) that
the Unnamed Account is required to be reported with an Account Name and Original Creditor for



 Page 10 of 15                             Plaintiff’s Complaint
     Case 4:21-cv-00059 Document 1 Filed on 01/07/21 in TXSD Page 11 of 15




completeness. Further, Equifax knew, or should have known, that these inaccurate and incomplete
tradelines do not reflect maximum possible accuracy and completeness as required by the FCRA.
        103.     As a result of Equifax’s violation of 15 U.S.C. § 1681e(b), Plaintiff suffered actual
damages, including but not limited to: damage to reputation, embarrassment, humiliation,
dissemination of inaccurate information, diminished credit and other mental and emotional
distress.
B.      Willful Violations
        104.     Equifax’s violation, as described herein, was willful; specifically, the Equifax has
intentionally and purposefully set up a system where inaccuracies are not only probable, but
inevitable.
        105.     Equifax regularly, as a policy, ignores disputes by consumers and fails to perform
even a basic investigation regarding the disputes. Additionally, Equifax regularly fails to forward
disputes to data furnishers, thereby frustrating the entire dispute process.
        106.     To the extent Equifax does send consumer disputes, it sends these disputes to
employees who do not live within the continental United States to hide or subvert a consumer’s
liability to confront the individual(s) directly responsible for approving accurate reporting.
        107.     Equifax’s employees receive little to no training concerning how to accurately
report consumer debt.
        108.     Instead, Equifax’s employees are instructed to parrot whatever information a data
furnisher provides regardless of whether the information is accurate.
        109.     Equifax’s employees are regularly expected to review and approve over ninety (90)
disputes per day, rendering less than five (5) minutes to review, investigate, and respond to each
dispute received.
        110.     Equifax has intentionally set up this system in order to undermine, hide, and
otherwise frustrate consumers’ ability to properly dispute and correct credit reports.
        111.     As a result of Equifax’s violation of 15 U.S.C. § 1681e(b), Plaintiff suffered actual
damages, including, but not limited to: damage to reputation, embarrassment, humiliation,
dissemination of inaccurate information, diminished credit, and other mental and emotional
distress.
        112.     Equifax’s violation was willful, rendering it liable for punitive damages in an
amount to be determines by the Court pursuant to 15 U.S.C. § 1681n.



 Page 11 of 15                           Plaintiff’s Complaint
     Case 4:21-cv-00059 Document 1 Filed on 01/07/21 in TXSD Page 12 of 15




       113.      In the alternative, Equifax was negligent, which entitles Plaintiff to recover under
15 U.S.C. § 1681o.
       114.      Plaintiff is entitled to recover actual damages, statutory damages, costs and
attorneys’ fees from Equifax in an amount to be determined by this Court pursuant to 15 U.S.C. §
1681n and § 1681o.
                                  SECOND CAUSE OF ACTION
                 (Violation of Fair Credit Reporting Act 15 U.S.C. § 1681i(a)(1))
                                (Against Defendants and Does 1-100)
       115.      Plaintiff re-alleges and incorporates the allegations in each and every paragraph
above by reference as if fully stated herein.
A.     Equifax Failed to Reinvestigate the Disputed Information in violation of 15 U.S.C. §
       1681i(a)(1)
       116.      Pursuant to 15 U.S.C. 1681i(a)(1), Equifax was required to conduct a reasonable
investigation and to delete any information that was not accurate after receiving notice of
Plaintiff’s dispute regarding the Unnamed Account.
       117.      Thus, Equifax failed to conduct a reasonable investigation and correct the
misleading and/or inaccurate statements on the accounts within the statutory time frame.
       118.      Equifax is not a passive entity bound to report whatever information a data furnisher
provides.
       119.      Plaintiff alleges Equifax is readily familiar with Metro 2 guidelines and credit
reporting industry standards.
       120.      Based on the foregoing, Plaintiff alleges that Equifax can, and does, suppress
inaccurate information from being reported when data furnishers provide inaccurate information.
       121.      Equifax can and does instruct data furnishers on how to properly report certain
accounts from time to time upon request from a data furnisher.
       122.      Equifax failed to conduct a reasonable investigation because any basic investigation
would have uncovered that it was reporting the Unnamed Account inaccurately and incompletely.
       123.      Had Equifax conducted a proper investigation it could have added an Account
Name and Original Creditor, as well as closed or bookended the Unnamed Account by adding a
notation on the credit report on its tradeline that the debt was in fact included and discharged in
Plaintiff’s Chapter 7 bankruptcy.



 Page 12 of 15                           Plaintiff’s Complaint
     Case 4:21-cv-00059 Document 1 Filed on 01/07/21 in TXSD Page 13 of 15




         124.    Equifax, therefore, did not conduct even the most basic investigation regarding
credit reporting industry standards, otherwise the aforementioned would have been uncovered.
                                   THIRD CAUSE OF ACTION
                 (Violation of Fair Credit Reporting Act 15 U.S.C. § 1681i(a)(4))
                               (Against Defendants and Does 1-100)
         125.    Plaintiff re-alleges and incorporates the allegations in each and every paragraph
above by reference as if fully stated herein.
A.       Equifax Failed to Review and Consider all Relevant Information
         126.    Equifax violated 15 U.S.C. § 1681i(a)(4) by failing to review and consider all
relevant information submitted by Plaintiff.
         127.    Equifax’s violation of 15 U.S.C. § 1681i(a)(4) has caused Plaintiff to suffer actual
damages, including, but not limited to: damage to reputation, embarrassment, humiliation, and
other mental and emotional distress.
B.       Willful Violations
         128.    Equifax’s violation was willful, rendering it liable for punitive damages in an
amount to be determined by the Court pursuant to 15 U.S.C. § 1681n.
         129.    In the alternative, Equifax was negligent in failing to review and consider all
relevant information Plaintiff submitted, which entitles Plaintiff to recovery under 15 U.S.C. §
1681o.
         130.    Plaintiff is entitled to recover actual damages, statutory damages, costs and
attorneys’ fees from Equifax in an amount to be determined by the Court pursuant to 15 U.S.C. §
1681n and § 1681o.
                                 FOURTH CAUSE OF ACTION
                (Violation of Fair Credit Reporting Act 15 U.S.C. § 1681i(a)(5)(A))
                               (Against Defendants and Does 1-100)
         131.    Plaintiff re-alleges and incorporates the allegations in each and every paragraph
above by reference as if fully stated herein.
A.       Equifax Failed to Delete Disputed and Inaccurate Information
         132.    Equifax violated 15 U.S.C. § 1681i(a)(5)(A) by failing to promptly delete the
disputed inaccurate items of information from Plaintiff’s credit file or modify the item of
information upon a lawful reinvestigation.



 Page 13 of 15                           Plaintiff’s Complaint
     Case 4:21-cv-00059 Document 1 Filed on 01/07/21 in TXSD Page 14 of 15




       133.      Equifax’s violation of 15 U.S.C. § 1681i(a)(5)(A) has resulted in Plaintiff suffering
actual damages, including, but not limited to: damage to reputation, embarrassment, humiliation,
and other mental and emotional distress.
B.     Willful Violations
       134.      Equifax’s violation was willful, rendering it liable for punitive damages in an
amount to be determined by the Court pursuant to 15 U.S.C. § 1681n.
       135.      In the alternative, Equifax was negligent, which entitles Plaintiff to recovery under
15 U.S.C. § 1681o.
       136.      Plaintiff is entitled to recover actual damages, statutory damages, costs and
attorneys’ fees from Equifax in an amount to be determined by the Court pursuant to 15 U.S.C. §
1681n and § 1681o.
                                      PRAYER FOR RELIEF
       1.        WHEREFORE, Plaintiff prays for judgment as follows:
                 a. For preliminary and permanent injunctive relief to stop Defendants from
                    engaging in the conduct described above;
                 b. Award statutory and actual damages pursuant to 15 U.S.C. § 1681n;
                 c. Award punitive damages in order to deter further unlawful conduct pursuant to
                    15 U.S.C. § 1681n;
                 d. Award attorneys’ fees and costs of suit incurred herein pursuant to 15 U.S.C.
                    §§ 1681n and 1681o;
                 e. For determination by the Court that Defendant’s policies and practices are
                    unlawful and in willful violation of 15 U.S.C. § 1681n, et seq.; and
                 f. For determination by the Court that Defendant’s policies and practices are
                    unlawful and in negligent violation of 15 U.S.C. § 1681o.


                                                       Respectfully submitted,


                                                       SCHUMACHER LANE PLLC


Dated: January 7, 2021                                 /s/ Kyle Schumacher
                                                       Kyle Schumacher
                                                       Attorney for Plaintiff


 Page 14 of 15                           Plaintiff’s Complaint
     Case 4:21-cv-00059 Document 1 Filed on 01/07/21 in TXSD Page 15 of 15




                               DEMAND FOR JURY TRIAL

       Plaintiff hereby demands trial of this matter by jury.




                                                     SCHUMACHER LANE PLLC


Dated: January 7, 2021                               /s/ Kyle Schumacher
                                                     Kyle Schumacher
                                                     Attorney for Plaintiff




 Page 15 of 15                         Plaintiff’s Complaint
